                       Case 3:18-cv-00069-DHB-BKE Document 100 Filed 11/13/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  TERRELL PORTER,

                                        Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 318-069

                  DEPUTY SHERIFF ANTHONY WRIGHT, in his
                  individual capacity; SHERIFF LARRY DEAN, in his
                  official capacity; and LAURENS COUNTY, GEORGIA,

                                         Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    That, in accordance with the Court’s Order of November 13, 2020, Defendants’ motion to enforce

                    settlement is GRANTED. Judgment is entered that the case is settled, and this civil action stands

                    CLOSED. Each of the Parties shall bear their own costs.




           11/13/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
